     Case: 3:21-cv-00062-wmc Document #: 13 Filed: 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
                                MADISON DIVISION

 STANDARD PROCESS INC.,
                                                    Case No: 3:21-cv-00062
                   Plaintiff,

         V,                                         ORDER ON PLAINTIFF'S MOTION
                                                    FOR LEAVE TO EFFECT SERVICE ON
 JOSEPH SCANNELLA, et al.                           DEFENDANS BY EMAIL, AMAZON
                                                    MESSAGING SYSTEM, AND BY
                 Defendants.                        REGULAR MAIL


    ORDER ON PLAINTIFF'S MOTION FOR LEAVE TO EFFECT SERVICE ON
  DEFENDANTS BY EMAIL, AMAZON MESSAGING SYSTEM, AND BY REGULAR
                              MAIL


        The Motion for Leave to Effect Service on Defendants By Email, Amazon Messaging

System, and By Regular Mail by Plaintiff Standard Process Inc. ("Standard Process" or "Plaintiff')

is granted.

        In lieu of personal service, Plaintiff shall serve Defendants Jaime Rodriguez ("Rodriguez"),

Princess Travel of Staten Island Inc. ("Princess"); ]:'ure Fight 4U LLC ("Pure Fight") and GLS E-

Commerce Corp. ("GLS") with the summons and complaint through the following methods:

       (I) For GLS, by electronic message through the Amazon messaging system to the
           "VitaminLand" storefront at MerchantID A35CW4TPUEXBLC, through GLS officer
           Joseph     Scannella's   email    addresses     joeyscannella2@gmail.com       and
           jsscannella@gmail.com, and via regular mail to 2744 Hylan Blvd., Suite 242, Staten
           Island, NY, 10306;

       (2) For Rodriguez and Pure Fight, by electronic message through the Amazon messaging
           system to the "PureFight 4U LLC" storefront at MerchantID ARY10NE2LEQXN; by
           electronic message through Rodriguez's email address, jaimebrook6@gmail.com; and
           via regular mail to 2167 Bedford Ave., Suite 3L, Brooklyn, New York, 11226;

       (3) For Princess, by electronic message through the Amazon messaging system to the
           "Love Juliana" storefront at MerchantID A2J4CUJ7H0XBH2; by electronic message
           through Princess's email address, sal@princesstravel.com; and via regular mail to 289
           Seaview Ave., Staten Island, NY, 10305.

                       5 o 01<.0~ 0tJ          "I - 1:i.-- 2,1
                                                                 ~~
                                                                  S'rF...P(-fFJJ l-.   =er~
                                                                   l"\.4-ot JTMn, JVp 6 E_
